Judgment unanimously affirmed. Memorandum: County Court properly sentenced defendant as a second felony offender. Defendant admitted the predicate felony conviction without *1085challenging its constitutionality, thereby waiving his present contention (see, CPL 400.21 [7] [b]). The further contention of defendant that he was denied effective assistance of counsel does not survive his plea of guilty. “There is no showing that the plea bargaining process was infected by any allegedly ineffective assistance or that defendant entered the plea because of his attorneys’ allegedly poor performance” (People v Burke, 256 AD2d 1244, lv denied 93 NY2d 851). (Appeal from Judgment of Cattaraugus County Court, Himelein, J. — Attempted Forgery, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Scudder, Burns and Gorski, JJ.